Exhibit 10.2

 

CARREKER CORPORATION
EXECUTIVE
RESTRICTED STOCK AGREEMENT

 

The following are the terms and conditions of the Restricted Stock Agreement
(the “Agreement”), which are incorporated by reference into the Notice of Grant
of Award and Award Agreement (the “Notice of Award”), signed by the Company and
agreed and accepted by the Award Recipient.

 

Pursuant to the Carreker Corporation (the “Company”) Third Amended and Restated
1994 Long Term Incentive Plan (the “Plan”), the Compensation Committee of the
Board of Directors of the Company (the “Committee”) has awarded to you a
restricted stock award (the “Award”), on the terms and conditions set forth
herein, of shares of the Company’s Common Stock, $.01 par value (the “Stock”).
The terms and conditions of the Award are set forth below:

 

1.               Award of Shares.  Under the terms of the Plan, the Committee
has awarded to the Award Recipient a restricted stock award on the date shown in
the Notice of Award.

 

2.               Award Restrictions.  Upon the vesting of the Award by virtue of
the lapse of the restriction period set forth in the Notice of Award or under
Paragraphs 4 or 7 of this Agreement, the Company shall cause the requisite
number of shares to be delivered to the Award Recipient or beneficiary(ies)
within thirty (30) days after vesting. During the restriction period, the shares
covered by the Award are not transferable by the Award Recipient by means of
sale, assignment, exchange, pledge or otherwise. However, during the restriction
period, the Award Recipient does have the right to tender for sale or exchange
with the Company’s written consent any such shares in the event of any tender
offer within the meaning of Section 14(d) of the Securities Exchange Act of
1934.

 

3.               Shares.  The shares representing the Award shall be registered
on the Company’s books in the name of the Award Recipient as of the Award Date.
The Company shall instruct its transfer agent that shares representing the Award
are not transferable by the Award Recipient by means of sale, assignment,
exchange, pledge or otherwise, until such time as the shares are vested (i.e.,
the restriction period lapses).

 

4.               Accelerated Vesting.  At the end of fiscal years 2007 and 2008,
the Company’s Pre-tax Profit Margin will be determined based on the Company’s
audited financial results. In the event the Committee determines that the
Company’s Pre-tax Profit Margin for the relevant fiscal year is equal to or
greater than the “Performance Target”, then on the anniversary date of the Award
following the end of the fiscal year in which the Company achieves the
Performance Target, 50% of the Award shall vest and be freely transferable by
the Award Recipient. For purposes of this Agreement, the “Performance Target”
shall mean the Pre-tax Profit Margin goal communicated to the Award Recipient in
a separate notice on or about the commencement date of the applicable fiscal
year.

 

“Pre-tax Profit Margin” means the percentage calculated by dividing the
Company’s Pre-tax Profit by the Total Revenues, as each is reported in the
Company’s consolidated audited financial statements included in its annual
report on Form 10-K, for the applicable fiscal year.

 

5.               Termination of Employment.  If the Award Recipient terminates
employment with the Company due to death or disability during the restriction
period, the Award shall vest in full as of the date of such termination. If the
Award Recipient’s employment with the Company terminates under special
circumstances determined by the Committee, the Award may be forfeited (or may be
vested in full or in part) as determined by the Committee. Except as set forth
in Section 7, hereof, termination of the Award Recipient’s

 

1

--------------------------------------------------------------------------------


 

employment with the Company for any other reason during the restriction period
shall result in forfeiture of the Award on the date of termination. The Award
Recipient may designate a beneficiary(ies) to receive the shares representing
any restricted stock award automatically vested upon death. The Award Recipient
has the right to change such beneficiary designation at will.

 

6.               Withholding Taxes.  The Company shall have the right to retain
and withhold from any payment to an Award Recipient the amount of taxes required
by any government to be withheld or otherwise deducted and paid with respect to
the Award. At its discretion, the Company may require an Award Recipient
receiving shares of stock under a restricted stock award to reimburse the
Company for any such taxes required to be withheld by the Company and withhold
any distribution in whole or in part until the Company is so reimbursed. In lieu
thereof, the Company shall have the right to withhold from any other cash
amounts due or to become due from the Company to the Award Recipient an amount
equal to such taxes required to be withheld by the Company to reimburse the
Company for any such taxes or retain and withhold a number of shares having a
market value not less than the amount of such taxes and cancel (in whole or in
part) any such shares so withheld in order to reimburse the Company for any such
taxes.

 

7.               Capital Transactions.  In the event that, following the date of
this Agreement, during the term hereof and prior to the termination of the Award
in accordance with Section 5 hereof, there shall occur (a) a merger or
consolidation of the Company with or into another corporation in which the
Company shall not be the surviving corporation (other than such a merger or
consolidation undertaken to reincorporate in another jurisdiction) (for purposes
of this Section 7, the Company shall not be deemed the surviving corporation in
any such transaction if, as the result thereof, it becomes a wholly-owned
subsidiary of another corporation), (b) a dissolution of the Company, or (c) a
transfer of all or substantially all of the assets or shares of Stock of the
Company in one transaction or a series of related transactions to one or more
other persons or entities (any such transaction being referred to herein as a
“Capital Transaction”), and, either (i) the Award Recipient’s employment with
the Company was terminated ninety (90) days prior to a Capital Transaction
without Cause or (ii) the Award Recipient’s employment with the Company or any
subsidiary is terminated without Cause or the Award Recipient terminates his
employment with the Company or any subsidiary for “Good Reason” (as that term is
defined below) on or within two (2) years following the closing date of any
Capital Transaction, then upon the occurrence of such events, any or all Award
Shares unvested at the time of termination of employment shall become fully
vested and the Award Recipient, without the necessity of any further action by
the Committee, shall be entitled to receive the number of Award Shares which are
then vested.

 

“Good Reason” means the occurrence of a Capital Transaction (as defined above)
and (a) without his/her prior concurrence, the Award Recipient is assigned any
duties or responsibilities that are inconsistent with his/her position, duties,
responsibilities or status at the commencement of the term of this Agreement, or
his/her reporting responsibilities or titles in effect at such time are changed,
(b) the Award Recipient’s total compensation is reduced, (c) any change in any
Award Recipient benefit plans or arrangements in effect on the date hereof in
which the Award Recipient participates (including without limitation any pension
and retirement plan, savings and profit sharing plan, stock ownership or
purchase plan, stock option plan, or life, medical or disability insurance
plan), which would adversely affect the Award Recipient’s rights or benefits
thereunder, unless such change occurs pursuant to a program applicable to all
executive officers of the Company and does not result in a proportionately
greater reduction in the rights of or benefits to the Award Recipient as
compared to any other executive officer of the Company, or (d) without his/her
prior concurrence, the Award Recipient is required to engage in an increased
amount of travel on the Company’s business.

 

 “Cause” means (a) any act by the Award Recipient that is materially adverse to
the best interests of the Company and which, if the subject of a criminal
proceeding, could result in a criminal conviction for a felony or (b) the
failure by the Award Recipient to substantially perform his/her duties
hereunder, which duties are

 

2

--------------------------------------------------------------------------------


 

within the control of the Award Recipient (other than the failure resulting from
the Award Recipient’s incapacity due to physical or mental illness); provided,
however, that the Award Recipient shall not be deemed to be terminated for Cause
under this subsection (b) unless and until (1) after the Award Recipient
receives written notice from the Company specifying with reasonable
particularity the actions of Award Recipient which constitute a violation of
this subsection (b) and (2) within a period of thirty (30) days after receipt of
such notice (and during which the violation is within the control of the Award
Recipient), Award Recipient fails to reasonably and prospectively cure such
violation.

 

8.               Guidelines for Stock Ownership by Executive Officers.  If the
Award Recipient is a senior executive officer of the Company at the time any of
the shares of Stock vest and has not yet achieved the ownership levels contained
in the Company’s guidelines for executive officers, the Award Recipient hereby
agrees to retain at least 25% of the shares remaining after satisfaction of
applicable tax liabilities

 

9.               Administration.  The Committee shall have full authority and
discretion (subject only to the express provisions of the Plan) to decide all
matters relating to the administration and interpretation of the Plan and this
Agreement. All such Committee determinations shall be final, conclusive, and
binding upon the Company, the Award Recipient, and any and all interested
parties.

 

10.         Notices.  Any notice to the Company provided for in this Agreement
shall be addressed to it in care of its Corporate Secretary at the Company’s
executive offices. Any notice to the Award Recipient shall be addressed to Award
Recipient at the current address shown on the payroll records of the Company or
by email. Any notice shall be deemed to be duly given if and when properly
addressed and posted by registered or certified mail, postage prepaid or by
email.

 

11.         Incorporation of Plan by Reference.  The Award is granted pursuant
to the terms of the Plan, the terms of which are incorporated herein by
reference, and the Award shall in all respects be interpreted in accordance with
the Plan. The Committee shall interpret and construe the Plan and this
Agreement, and its interpretations and determinations shall be conclusive and
binding on the parties hereto and any other person claiming an interest
hereunder, with respect to any issue arising hereunder or thereunder. In the
event any of the terms and conditions set forth in this Agreement are in
conflict or are inconsistent with the terms of the Plan, the terms of the Plan
shall control.

 

12.         Capitalized Terms.  Unless otherwise defined herein, each
capitalized term appearing in this Agreement shall have the same meaning as the
corresponding term in the Plan.

 

13.         Right to Continued Employment.  Nothing in the Plan or this
Agreement shall confer on an Award Recipient any right to continue in the employ
of the Company or in any way affect the Company’s right to terminate the Award
Recipient’s employment without prior notice at any time.

 

14.         Amendment(s).  This Agreement shall be subject to the terms of the
Plan as amended except that the Award that is the subject of this Agreement may
not in any way be restricted or limited by any Plan amendment or termination
approved after the date of the Award without the Award Recipient’s written
consent.

 

15.         Force and Effect.  The various provisions of this Agreement are
severable in their entirety. Any determination of invalidity or unenforceability
of any one provision shall have no effect on the continuing force and effect of
the remaining provisions.

 

16.         Governing Law.  This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of Delaware.

 

3

--------------------------------------------------------------------------------


 

17.         Successors.  This Agreement shall be binding upon and inure to the
benefit of the successors, assigns and heirs of the respective parties.

 

18.         Entire Agreement.  This Agreement and the Notice of Award contain
the entire understanding of the parties and shall not be modified or amended
except in writing and duly signed by the parties. No waiver by either party of
any default under this Agreement shall be deemed a waiver of any later default.

 

4

--------------------------------------------------------------------------------